Citation Nr: 1140184	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  10-23 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for multiple sclerosis.



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's May 2009 request to reopen his previously denied claim for entitlement to service connection for multiple sclerosis.

In August 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (Travel Board hearing); a copy of the hearing transcript is associated with the record.

In an administrative error, VA sent the Veteran a letter in August 2011-after his Travel Board hearing had taken place-informing him that he had been placed on the waiting list for an upcoming Travel Board hearing.  The letter included multiple checkboxes with options instead of a Travel Board hearing.  In September 2011, the Veteran checked a box on that form indicating that he wanted a Videoconference hearing, and returned the form to VA.  However, in an accompanying letter, the Veteran wrote, "I don't understand.  On August 10, 2011 I attended a hearing before a judge at your offices [in New York].  I explained my position....Why [has VA scheduled] another hearing?  Please advise."  Because the Veteran has already had his hearing, and the transcript thereof has been added to the claims file, no Videoconference hearing or other additional hearing before the Board is warranted.  38 C.F.R. §§ 20.700(a), (e) (2010).  VA regrets the administrative error in sending out the August 2011 letter, as well as any inconvenience and confusion caused thereby.

The issue of entitlement to service connection for multiple sclerosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a decision dated September 2004, the RO denied the Veteran's claim for entitlement to service connection for multiple sclerosis.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a Notice of Disagreement (NOD) within one year of the rating decision.

2.  The evidence associated with the claims file subsequent to the September 2004 rating decision is new, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for multiple sclerosis, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision denying service connection for multiple sclerosis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence associated with the claims file subsequent to the September 2004 rating decision is new and material, and the claim for entitlement to service connection for multiple sclerosis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated July 2009 and August 2009, provided to the Veteran before the October 2009 rating decision, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The duty to notify provisions of the statute and implementing regulations also apply to claims to reopen based on new and material evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letter provided to the Veteran in July 2009 included the criteria for reopening a previously denied claim, and informed the Veteran that his claim had been denied because he was not diagnosed with multiple sclerosis until 1993, 24 years after service, and there was no evidence of a diagnosis of multiple sclerosis during his military service.  The Veteran was informed that his claim had also been denied presumptive service connection for chronic disorders because his multiple sclerosis did not manifest to a degree of 10 percent or more within 7 years from his date of discharge from service.  The Veteran was informed that his claim had also been denied presumptive service connection due to Agent Orange exposure because multiple sclerosis is not one of the presumptive disabilities related to Agent Orange exposure.

The Veteran was informed that, to be considered new, the evidence must be in existence and be submitted to VA for the first time.  The Veteran was also informed that, to be considered material, the additional evidence must pertain to the reason the claim was previously denied.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in July 2009 prior to the issuance of the October 2009 rating decision.  Therefore, no further notice is required pursuant to the holding in Dingess, supra.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records and available private treatment records have been obtained.

VA has not attempted to obtain any records of Social Security Administration (SSA) disability benefits for the Veteran's claimed disabilities.  However, the Veteran is not prejudiced thereby because the Veteran's request to reopen his claim is being granted.  With respect to the claim for service connection, VA's duty to obtain the Veteran's SSA records, if any, is discussed in the remand portion below.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Analysis:  Whether New and Material has been Received to Reopen a Claim for Service Connection for Multiple Sclerosis

The RO first denied service connection for multiple sclerosis in September 2004, and the basis of the denial was that he was not diagnosed with multiple sclerosis until 1993, 24 years after service, and there was no evidence of a diagnosis of multiple sclerosis during his military service.  The Veteran was also denied presumptive service connection for chronic disorders because his multiple sclerosis did not manifest to a degree of 10 percent or more within 7 years from his date of discharge from service.  The Veteran was also denied presumptive service connection due to Agent Orange exposure because multiple sclerosis is not one of the presumptive disabilities related to Agent Orange exposure.  The Veteran did not submit a NOD in response to the September 2004 rating decision.  Therefore, the September 2004 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  The September 2004 rating decision constitutes the last prior final decision as to the Veteran's claim for service connection for multiple sclerosis.

In May 2009, the Veteran asked to reopen his claim for service connection for multiple sclerosis and the RO, in an October 2009 rating decision, the subject of this appeal, declined to reopen the claim.

The Board has jurisdictional responsibility to determine whether a claim previously denied by the RO should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The Veteran's claim to reopen a previously denied claim for service connection was received in May 2009.  Because the Veteran's claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 2004 rating decision, the last prior final denial of the claim, included the Veteran's service treatment records-which do not contain any diagnosis of multiple sclerosis-and a private clinician's diagnosis and treatment of multiple sclerosis from October 1996 to April 2004.

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Hickson v. West, 12 Vet. App. 247, 251 (1999);  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the September 2004 rating decision, the Veteran has provided additional private clinicians' diagnoses of multiple sclerosis.  Furthermore, the Veteran testified at an August 2011 Board hearing that he had neurological symptoms during service-specifically, he stated that "when we were marching,...I would always drag my right foot and my...sergeant would be screaming at me. 'Pick up that right foot, pick up the right,' and the MS [multiple sclerosis] is basically in my right side."  Id. at p. 4.  The Veteran explained that he had a problem lifting his right foot while marching during service.  Id. at p. 4.  The Veteran also testified that he experienced fatigue symptoms in the 1980s.  Id. at p. 12.  Additionally, the Veteran's spouse testified that the Veteran began having difficulty with his balance while dressing two years ago.  Id. at p. 24.  The Veteran noted that he now has blurred vision.  Id. at p. 12.

As noted above, the Board must presume the credibility of all new and material evidence.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned evidence from the August 2011 Board hearing would tend to show that the Veteran's multiple sclerosis manifested during service in the form of right foot symptoms.

Consequently, the Board finds that the evidence associated with the claims file subsequent to the September 2004 rating decision was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for multiple sclerosis.

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for multiple sclerosis, the Board finds that the evidence associated with the claims file subsequent to the September 2004 rating decision is new and material, and a previously denied claim for service connection for multiple sclerosis is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received, and a previously denied claim for service connection for multiple sclerosis is reopened.  To this extent, the appeal is granted.


REMAND

The RO declined to reopen the Veteran's claim and adjudicate it on its merits in its October 2009 rating decision and May 2010 statement of the case.  Remand is therefore warranted because the Veteran is entitled to an initial adjudication of the issue on the merits and under the correct de novo standard of review.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Additional development is needed prior to further consideration of the Veteran's claim for entitlement to service connection for multiple sclerosis.  VA's duty to assist includes a duty to obtain treatment records identified by the Veteran, as well as a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

VA is required to obtain disability records from SSA if VA determines, without review of the actual records, that there is a reasonable possibility that such records are relevant to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  In this case, the Veteran's treating physician, R.H. Blanck, M.D., opined in December 2004 that the Veteran "is unable to work because of his MS problems."  Consequently, on remand, the RO should contact SSA and obtain the Veteran's disability records, if any.

At the August 2011 Travel Board hearing, it was noted that an opinion from Dr. Blanck as to whether the Veteran had symptoms of multiple sclerosis years prior to his initial diagnosis in the early 1990s could be helpful to his claim.   

On remand, the RO, with the Veteran's permission, should contact Dr. Blanck and request an additional statement from him as to the etiology of the Veteran's diagnosed multiple sclerosis.  Because existing treatment records from Dr. Blanck include his assessment that he is uncertain as to the exact etiology of the Veteran's symptoms and signs, the RO should inform him that etiological certainty is not required.  Rather, VA requests his opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's multiple sclerosis was caused or aggravated during (i.e., from September 21, 1967 to June 30, 1969) or as a result of service.  VA also requests his opinion as to whether it is at least as likely as not that the Veteran had symptoms of multiple sclerosis within seven (7) years of his date of separation from service-June 30, 1969.  If so, Dr. Blanck should state what those symptoms were, and, if possible, include records thereof.  Additionally, the RO should inform Dr. Blanck that VA requests an explanation or rationale for each conclusion at which he arrives.

In addition to the foregoing, pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In this case, the record contains competent medical evidence of a diagnosis of multiple sclerosis.  Additionally, the Veteran reported at his August 2011 Board hearing that he had neurological symptoms during service-specifically, he stated that "when we were marching,...I would always drag my right foot and my...sergeant would be screaming at me. 'Pick up that right foot, pick up the right,' and the MS is basically in my right side."  Id. at p. 4.  The Veteran explained that he had a problem lifting his right foot while marching during service.  Id. at p. 4.  Third, the information and evidence of record indicates that the Veteran's multiple sclerosis may be associated with his reported in-service right foot symptoms.  

Consequently, in compliance with the Veteran's May 2009 request, the RO should schedule the Veteran for a VA compensation and pension (C&P) examination of his multiple sclerosis.  The VA examiner should provide a medical opinion as to whether it is at least as likely as not that the Veteran's multiple sclerosis was incurred or aggravated during or as a result of his service.  The examiner should provide a rationale for all conclusions reached.  The examiner should review the claims file, and note that he has done so in the report.  In reaching a conclusion, the VA examiner should consider the Veteran's statement at his August 2011 Board hearing that he experienced dragging in his right foot while marching in service.  Id. at p. 4.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any decision(s) and accompanying medical records submitted in support of any claim by the Veteran for disability benefits from the SSA and associate them with the claims file.  If records are unavailable, SSA should so indicate.

2.  Ask the Veteran for the current mailing address of Dr. R. H. Blanck, and, if the Veteran grants permission, contact Dr. Blanck and request that he provide an additional statement as to the etiology of the Veteran's diagnosed multiple sclerosis.  The RO should inform him that etiological certainty is not required.  Rather, VA requests his opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's multiple sclerosis was caused or aggravated during (i.e., from September 21, 1967 to June 30, 1969) or as a result of service.

VA also requests Dr. Blanck's opinion as to whether it is at least as likely as not that the Veteran had symptoms of multiple sclerosis within seven (7) years of his date of separation from service-June 30, 1969.  If so, Dr. Blanck should state what those symptoms were, and, if possible, include records thereof.

Additionally, the RO should inform Dr. Blanck that VA requests an explanation or rationale for each conclusion at which he arrives.

3.  Schedule the Veteran for a VA examination, by an appropriate specialist, to determine the extent and etiology of his multiple sclerosis.  The examiner should review the claims file, and note that he has done so in his report.  All indicates tests and studies should be undertaken.

The examiner should provide a diagnosis and opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's multiple sclerosis was caused, or aggravated beyond the natural progress of the disease, during or as a result of his service.  In reaching a conclusion, the VA examiner should consider the Veteran's statement at his August 2011 Board hearing that he experienced dragging in his right foot while marching in service.  Id. at p. 4.

The examiner should provide a rationale for all opinion(s).  If the examiner is unable to provide an opinion, he should state the reason(s) why.

4.  After completion of the above, the AOJ should readjudicate the claim.  If any determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


